36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.William J. RAYMOND, Jr., Appellant,v.Jen KULA, also known as Jan Kula;  Anamosa Ref. Med. Serv.Admin.  Medical Staff;  Men's Ref. Health Services;  John A.Thalacker, sued as John Thalacher (sic), Warden;  PaulGrossheim, D.O.C. Director;  Iowa State Men's Reformatory,Anamosa, Appellees.
No. 93-3828.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 15, 1994.Filed:  October 3, 1994.

Before Magill, Loken, and Morris Sheppard Arnold, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 action, Iowa inmate William Raymond appeals from the district court's1 judgment for the defendants following an evidentiary hearing.  Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears and that an opinion would lack precedential value.  Thus, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa, adopting the report and recommendation of the Honorable John A. Jarvey, United States Magistrate Judge for the Northern District of Iowa